Citation Nr: 0706028	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins of the right 
leg, from June 10, 2003 to September 11, 2006.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected varicose veins of the right 
leg, from September 12, 2006, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that continued a noncompensable 
disability rating for the veteran's service-connected 
varicose veins of the right leg.  In a June 2003 rating 
decision, the RO increased the disability rating for varicose 
veins to 10 percent, effective June 10, 2003.  

In June 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  In July 2005, the Board denied the claim for a 
compensable rating for the time period prior to June 2003 and 
remanded the present matter for additional development and 
due process concerns.  In a November 2006 rating decision, 
the RO granted an increased disability rating and assigned a 
20 percent rating for varicose veins of the right leg, 
effective September 12, 2006.


FINDINGS OF FACT

1.  From June 2003 to September 2006, the veteran's varicose 
veins of the right leg were manifested by fatigue and aching 
after prolonged standing or walking, and did not show any 
symptom of persistent edema.

2.  From September 2006, forward, the veteran's varicose 
veins of the right leg were manifested by symptoms of 
persistent boardlike edema, stasis, cramps at bedtime, 
intermittent discomfort and an "achy feeling" when 
sleeping.

CONCLUSIONS OF LAW

1.  From June 2003 to September 2006, the criteria for a 
rating in excess of 10 percent for varicose veins of the 
right leg were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2006).

2.  From September 2006, forward, the criteria for a 40 
percent disability rating, but no higher, for varicose veins 
of the right leg have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2001.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and 



content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in June 2003 and September 2006.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  




In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's varicose veins of the right leg are rated under 
Diagnostic Code 7120 for varicose veins.  Pursuant to this 
diagnostic code provision, a noncompensable disability rating 
is warranted for asymptomatic varicose veins that are 
palpable or visible.  A 10 percent rating is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins if there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for varicose veins if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins if such results in massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.

During his June 2003 hearing before a hearing officer of the 
RO, the veteran reported that his veins would swell up, get 
tired, and sore with exertion.  He indicated that they had 
been operated on in 1948, but that they had returned.  He 
also described dryness, itchiness, and sensitivity to touch.

A VA examination report dated in June 2003 shows that the 
veteran reported painful right leg varicosities along the 
right medial lower leg distal calf region and 



dorsal foot.  Varicosities of the right lower leg were 
tortuous and macro without microvaricosities.  There was 
right anterior leg tortuous bulging varicosities dorsal foot, 
pre-tibial, extending to medial distal calf which was tender 
to palpate.  The diagnosis, in pertinent part, was right 
recurrence macrovaricosities of the right lower extremity, 
painful proximal varicosities at medial lower calf, with mild 
functional impairment.

VA medical treatment records from October 2003 show that the 
veteran did not have edema or erythema on vascular 
examination.  

During his June 2005 hearing before the undersigned Veterans 
Law Judge, the veteran reported constant pain and swelling in 
the right leg due to his varicose veins.  He added that the 
veins themselves were getting bigger and that he would 
elevate his legs and wear elastic stockings, but would get 
little relief.  He also indicated he could walk approximately 
50 yards before the onset of symptoms.

In September 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated that using 
a support hose relieved some of the discomfort and swelling.  
The veteran also stated that he had pain and cramping with 
fatigability after walking and prolonged standing.  His 
symptoms would be resolved after resting and elevating his 
right leg.  He also had cramps at bedtime and intermittent 
discomfort and an "achy feeling" when sleeping.  Physical 
examination revealed mild visible palpable, dilated, tortous, 
elongated, subcutaneous veins.  He had 2+ boardlike edema 
bilaterally and stasis changes in the lower extremities with 
telangiectasias and reticular veins in the ankles 
bilaterally.  The examiner noted that the veteran's edema was 
persistent.  There were no ulcerations or infections, but the 
toes had onchymocosis bilaterally.  

A.  Rating from June 2003 to September 2006

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for varicose veins for 
the time period of June 2003 to September 2006.  The medical 



evidence during that time period does not show persistent 
edema, incompletely relieved by elevation, with or without 
beginning stasis pigmentation or eczema.  Although the 
veteran stated that he did not have complete relief of his 
symptoms by elevating his legs, there is no indication that 
he had persistent edema during this time period.  Therefore, 
the veteran's symptoms do not approximate a higher rating 
under Diagnostic Code 7120.  

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's right leg varicose veins from June 2003 to 
September 2006.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Rating from September 2006 to present

After having carefully reviewed the evidence of record, the 
Board finds that the criteria for an evaluation of 40 percent 
for varicose veins for the time period beginning September 
2006 are met.  As shown above, during the September 2006 VA 
examination, the veteran was found to have persistent 2+ 
boardlike edema bilaterally and stasis changes in the lower 
extremities.  Although the veteran did have some relief from 
his symptoms by resting and elevating his legs, the Board 
finds that his symptoms more nearly approximate a 40 percent 
rating as his edema was described as boardlike and he also 
had pain and cramping with fatigability after walking and 
prolonged standing, cramps at bedtime, intermittent 
discomfort and an "achy feeling" when sleeping.  38 C.F.R. 
§ 4.7.  A rating in excess of 40 percent, however, is not 
warranted as the veteran did not have any ulcerations.

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that a 40 percent rating is 
warranted for the veteran's varicose veins for the time 
period beginning September 12, 2006.  38 U.S.C.A. § 5107(b); 
Gilbert v. 


Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  To this extent, the appeal is granted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected varicose veins of the right leg, from 
June 10, 2003 to September 11, 2006, is denied.

Entitlement to a disability rating of 40 percent for service-
connected varicose veins of the right leg, from September 12, 
2006, forward, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


